Name: Decision of the EEA Joint Committee No 104/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  international trade;  cooperation policy;  foodstuff;  cultivation of agricultural land;  agricultural activity
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(04)Decision of the EEA Joint Committee No 104/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0008 - 0008Decision of the EEA Joint CommitteeNo 104/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 93/1999 of the EEA Joint Committee of 16 July 1999(1).(2) Commission Regulation (EC) No 1367/98 of 29 June 1998 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 54b (Council Regulation (EEC) No 2092/91) in Chapter XII of Annex II to the Agreement:"- 398 R 1367: Commission Regulation (EC) No 1367/98 of 29 June 1998 (OJ L 185, 30.6.1998, p. 11)."Article 2The texts of Regulation (EC) No 1367/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24. September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 185, 30.6.1998, p. 11.